Citation Nr: 1527135	
Decision Date: 06/25/15    Archive Date: 07/07/15

DOCKET NO.  13-29 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder.

2.  Entitlement to service connection for a right hip disorder.

3.  Entitlement to service connection for a left hip disorder.

4.  Entitlement to service connection for a right knee disorder.

5.  Entitlement to service connection for a left hip disorder.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs



WITNESSES AT HEARING ON APPEAL

Appellant and her daughter


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran had active service from December 1990 to June 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Salt Lake City, Utah, that, in pertinent part, denied the claims captioned above.  Jurisdiction of this matter is currently with the RO located in Denver, Colorado.

In March 2014, the Veteran and her daughter, accompanied by the Veteran's representative, testified at a video conference hearing over which the undersigned presided.  A transcript of the hearing has been associated with the claims file.  The United States Court of Appeals for Veterans Claims (Court) has interpreted the provisions of 38 C.F.R. § 3.103(c)(2) as imposing two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).   In the present case, the undersigned fully identified the issues on appeal and asked specific questions directed at identifying any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding and might substantiate the claim currently on appeal.  Additionally, neither the Veteran nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, there is compliance with the duties set forth in 38 C.F.R. § 3.103(c)(2). 

The issue of entitlement to a higher disability rating for service-connected posttraumatic stress disorder (PTSD) has been raised by the record and is referred to the agency of original jurisdiction for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless claims files associated with the Veteran's claim.  All records in such files have been considered by the Board in adjudicating this matter.  

The issues of entitlement to service connection for bilateral hip and knee disorders are  addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction.


FINDING OF FACT

The Veteran's back disability, to include thoracic degenerative disc and joint disease, and lumbar spine degenerative disc disease with mild retrolisthesis of L2-3 and L3-4, clearly and unmistakably existed prior to service and clearly and unmistakably was not aggravated in active service beyond its natural progression. 


CONCLUSION OF LAW

A lumbar spine disorder, to include thoracic degenerative disc and joint disease, and lumbar spine degenerative disc disease with mild retrolisthesis of L2-3 and L3-4, was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1111, 1153 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2014).
REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).
 In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

By letter dated in March 2011, the Veteran was notified of the evidence not of record that was necessary to substantiate her claims.  She was told what information that she needed to provide, and what information and evidence that VA would attempt to obtain.  She was also provided with the requisite notice with respect to the Dingess requirements.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  Here, the Board notes that a review of the claims file indicates that there may be post-service medical records related to the Veteran's back condition, to include records from approximately 1997, that are not currently associated with her file.  However, the relevant question for purposes of the Veteran's back claim is whether there was an increase in severity during service and, if so, was that increase beyond the natural progression of the condition.  As is indicated below, the medical evidence indicates that there was no increase in severity during active service.  As such, a remand for later records is not warranted in this case. 

Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999).  

Service connection may also be granted for listed chronic diseases, to include arthritis, when the disease is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Under § 3.303(b), an alternative method of establishing the second and/or third elements of service connection for a listed chronic disease is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a)).  In this regard, lay persons may provide evidence of diagnosis and nexus under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, reasonable doubt will be resolved in each such issue in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  An appellant need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the evidence must preponderate against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Alemany v. Brown, 9 Vet. App. 518 (1996).

In addition, a Veteran is presumed to be in sound condition, except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service, or where clear and unmistakable evidence establishes that an injury or disease existed prior to service and was not aggravated by service.  38 U.S.C.A. §§ 1111, 1132, 1137.

The presumption of soundness attaches only where there has been an induction examination during which the disability about which the Veteran later complains was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulations provide expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b) , and that "[h]istory of pre- service existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Id. at (b)(1).

For purposes of illustrating the analysis to be used in such cases, the Board notes the decision of the United States Court of Appeals for the Federal Circuit (Federal Circuit) in Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004), summarizing the effect of 38 U.S.C.A. § 1111 on claims for service-connected disability.

When no pre-existing condition is noted upon entry into service, the Veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both pre-existing and not aggravated by service.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the" pre-existing condition.  38 U.S.C.A. § 1153.  If this burden is met, then the Veteran is not entitled to service-connected benefits.  However, if the government fails to rebut the presumption of soundness under section 1111, the Veteran's claim is one for service connection.  This means that no deduction for the degree of disability existing at the time of entrance will be made if a rating is awarded.  See 38 C.F.R. § 3.322.

On the other hand, if a pre-existing disorder is noted upon entry into service, the Veteran cannot bring a claim for service connection for that disorder, but the Veteran may bring a claim for service-connected aggravation of that disorder. In that case section 1153 applies and the burden falls on the Veteran to establish aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If the presumption of aggravation under section 1153 arises, the burden shifts to the government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease."  38 U.S.C. § 1153; see also 38 C.F.R. § 3.306; Jensen, 19 F.3d at 1417; Wagner, 370 F. 3d at 1096.

In this case, because the Veteran's November 1990 entrance examination was  indicated to be normal, the presumption of soundness attaches and can only be rebutted by clear and unmistakable evidence that the Veteran's disability both pre-existed service and was not aggravated by service.

Service treatment records include a November 1990 report of medical history for purposes of entrance into service on which the Veteran reported that she had recurrent back pain.  The medical records also indicate that the Veteran had back injuries prior to service, including from being thrown from a horse, a motor vehicle accident in January 1987, and she was indicated to have had a compression fracture.  A November 1990 physician indicated that the Veteran's X-rays at the time looked "ok," and there was no obvious residual deformity.  She was recommended for service.  

During service, the Veteran's treatment records do no indicate treatment for a back disability.  The Veteran reported that, during basic training, she had some burning and stiffness in her mid and low back specifically while doing sit-ups and road marches.  The Veteran has also reported that she began to have flare like episodes which she attributed to her duties as a truck driver and refueling duties which entailed constant heavy lifting as well as repetitive lifting of five gallon buckets
containing petroleum supply.  She noted that she "put up with the pain and did
not like going to sick call."  In 1992, the Veteran reported that she had back pain at least twice per month of average pain level of 4/10. 

A VA examination report dated in July 2013 shows that the examiner indicated that the Veteran's claims file was available and reviewed in connection with the examination and report.  The Veteran reported that she had pre-existing back injuries and some pain in service as a result of the physical demands of her job.  She reported that pain progressively increased and that by 1995 or 1996, it was occurring on a daily basis and involving both her mid- and low back. By her second pregnancy in 1997, she reported significant increased back pain.  She sought medical attention and underwent diagnostic testing including X-ray, bone scan and magnetic resonance imaging (MRI) scan. She was told she had osteoarthritis, was prescribed medication and physical therapy which she found helpful.  She denied any injury or trauma to her back since leaving service.  She notes she underwent physical therapy in 2010 which was not helpful.

Physical examination revealed that the Veteran had arthritis by X-ray.  The examiner opined that the claimed condition, which clearly and unmistakably existed prior to service, was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event, or illness.  The examiner explained that a review of the claims file showed no evidence of an acute injury or chronic back pain while in service.  At the time of enlistment, the Veteran had no complaints of mid- or low back pain despite her previous history of multiple injuries to her mid and low back.  At the time of separation, there was also no complaints of mid- or low back pain or diagnoses.  The Veteran reported she had back pain once or twice per month post-service but it wasn't until after her second pregnancy in 1997 that her back pain gradually increased and she finally sought medical attention.

Based on the foregoing, the Board finds that the Veteran's diagnosed back disability clearly and unmistakably both pre-existed service and was not aggravated by service.  The July 2013 VA examiner found no evidence of an acute injury or chronic back pain while in service and no complaints of mid- or low back pain or diagnoses upon service separation.  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  Nieves-Rodriguez, 22 Vet. App. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

In this case, the VA examiner considered an accurate history, provided a definitive opinion and supported that opinion with a rationale.  As such, this opinion is highly probative.  

The Veteran testified in this case that she believes that the demanding physical nature of her job in service aggravated her pre-existing back condition, and that she had pain in service and since that time.  In this regard, the Board notes that lay witnesses are competent to provide testimony or statements relating to symptoms or facts that are observable and within the realm of his or her personal knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir. 2007) (noting that lay testimony may be competent to identify a particular medical condition).  In this case, however, the questions posed are complex medical questions that are not subject to lay observation alone.  Hence, the opinions of the Veteran in this regard are not competent in this case.  

The clear and unmistakable evidence standard does not require the absence of contrary evidence.  Kent v. Principi, 389 F.3d 1380 (Fed. Cir. 2004).  The competent, credible and most probative evidence is all to the effect that the back disability pre-existed service and was not aggravated.

Based on the foregoing, the Board finds that the evidence shows that the Veteran's back disability clearly and unmistakably pre-existing his military service and clearly and unmistakably was not aggravated (no permanent increase in disability beyond the normal progression of the disease) by her time in active service.  As such, the presumption of soundness in this case is rebutted and service connection must be denied.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  

Because the evidence is clear and unmistakable that the claimed back disability pre-existed service and was not aggravated, service connection, including on the basis of aggravation, must be denied.


ORDER

Service connection for a lumbar spine disorder, to include, thoracic degenerative disc and joint disease, and lumbar spine degenerative disc disease with mild retrolisthesis of L2-3 and L3-4, is denied.



REMAND

A review of the Veteran claims file indicates that there are medical records relevant to the Veteran's hip and knee claims that have not been associated with her claims file.  In this regard, the Veteran testified that she received treatment from Desert Bone and Joint Center in Bend Oregon, Charles Medical Center in Bend, Oregon, and Dr. Thomas of Bend Orthopedics.  The July 2013 VA examiner also indicated that post 1997 pregnancy records were not available for review.  Upon remand, these records should be sought and associated with the Veteran claims file.  

In addition, the July 2013 VA examiner indicated that the Veteran had not had surgery on her knees, while the Veteran testified before the Board that she had two such surgeries.  Records related to the surgeries should be sought.

The Veteran should be afforded an opportunity to submit additional evidence.  Updated VA treatment records should also be obtained.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Pursuant to the VCAA, VA must obtain outstanding VA and private records.  See 38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c).

Finally, the July 2013 examiner opined that the Veteran's diagnosed bilateral hip and knee strain was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner did not provide an opinion regarding secondary service connection or aggravation.  Moreover, given the above noted uncertainty regarding the asserted knee surgeries, on remand, a new examination should therefore be sought.  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination. Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992); see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction shall take appropriate steps to contact the Veteran and request that he identify all VA and non-VA health care providers, other than those already associated with the Veteran's claims file, that have treated him since service for his claimed disabilities.  This should specifically include updated VA treatment records and records of the Veteran's treatment from Desert Bone and Joint Center in Bend Oregon, Charles Medical Center in Bend, Oregon, and Dr. Thomas of Bend Orthopedics.  Post 1997 pregnancy records noted in the July 2013 VA examination report and records related to the Veteran's reported knee surgeries should also be sought and associated with the Veteran claims file.  
.  
The aid of the Veteran in securing these records, to include providing necessary authorization(s), should be enlisted, as needed.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran should be informed in writing.  The Veteran may submit medical records directly to VA.

2.  After all available treatment records have been associated with the claims file, the Veteran should be scheduled for VA examination with an appropriate physician so as to address the nature and etiology of her asserted right and left hip and knee disorders.  The claims file, to include a copy of this Remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report.  All tests and studies deemed necessary by the examiner must be conducted.  
The examiner should answer all of the following questions as definitively as possible:

(a)  Is it at least as likely as not that the Veteran's diagnosed right and left hip and knee disorders had onset in service, had onset in the year immediately following any period of service, or are otherwise the result of a disease or injury in service?

(b) Is it at least as likely as not that the Veteran's diagnosed right and left hip and knee disorders were caused (in whole or in part) by a service-connected disability?

(c)  Is it at least as likely as not that the Veteran's diagnosed right and left hip and knee disorders are aggravated (made worse as shown by comparing the current disability to medical evidence created prior to any aggravation) by a service-connected disability?

If the Veteran's current right and left hip and knee disorders are aggravated by a service-connected disability, the examiner should also indicate the extent of such aggravation by identifying the baseline level of disability.

The examiner is specifically asked to comment on medical records associated with the claims file after the July 2013 examination report and indicate whether the additional evidence changes the previous opinions whether these records.

The examiner is advised that the Veteran is competent to report her symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

The absence of evidence of treatment for a right and left 
hip and knee disorders in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

3.  The agency of original jurisdiction will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.

4.  The agency of original jurisdiction will then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and her representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until she is so informed.  She has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


